UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
DEMETRIUS MCLAUGHLIN,                     )
                                          )
                  Plaintiff,              )
                                          )
                  v.                      ) Civ. Action No. 06-2048 (RMC)
                                          )
U.S. DEPARTMENT OF JUSTICE,               )
                                          )
                  Defendant.              )
__________________________________________)


                                  MEMORANDUM OPINION

               The Court of Appeals for the District of Columbia Circuit remanded part of this case

brought under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, for a determination as to

whether the 31 pages of Drug Enforcement Administration records withheld in part or completely

contained any segregable material. See Dkt. # 39 (Mandate). The Department of Justice (“DOJ”)

has publicly filed the Supplemental Declaration of William Little, Jr. [Dkt. # 43-1] and has submitted

the subject pages for in camera review. Plaintiff Demetrius McLaughlin has opposed Mr. Little’s

declaration [Dkt. # 45].

               Mr. Little states that he “personally examined all the responsive pages to determine

whether any reasonably segregable information could be released.” Little Suppl. Decl. ¶ 4.1 Where

pages were withheld completely, Mr. Little determined that no meaningful portions remained for

release “after redacting all the withholdable information[.]” Id. Upon consideration of the parties’



       1
          As established in his initial declaration of March 3, 2008 [Dkt. # 29-2], Mr. Little is a
litigation attorney in the Drug Enforcement Administration’s Office of Chief Counsel,
Administrative Law Section, responsible for FOIA and Privacy Act matters involving DEA.
supplemental filings and its review of the withheld pages, the Court determines that DOJ properly

redacted information from 18 released pages as exempted by FOIA Exemptions 2, 7(C) and 7(F).2

See id. ¶¶ 9-17, 20-21, 27-28, 30-31. In addition, the Court determines that DOJ properly withheld

12 pages of information in their entirety under FOIA Exemptions 2, 7(C), 7(F) and 7(D) (coded

informant material).3 See id. ¶¶ 8, 18-19, 26, 28. Mr. Little’s statements regarding pages 23 and 24

are confusing, however. He describes those pages as “a two-page ROI describing the indictment and

arrest of the plaintiff and his co-defendants.” Id. ¶ 22. He then states that page 23 was released in

part and page 24 was withheld in its entirety, id., but later states that “[p]ortions of [p]age 24, which

is an ROI, were released to the plaintiff,” id. ¶ 25.4 Mr. McLaughlin states that he has not received

page 23. Pl.’s Opp’n at 3 ¶ 7. The Court will defer final disposition pending Defendant’s

clarification of the status of pages 23 and 24.

                Mr. McLaughlin contends that certain withheld information is in the public domain,



        2
          See 5 U.S.C. § 552(b) (listing exemptions); Lesar v. U.S. Dep’t of Justice, 636 F.2d 472,
485-86 (D.C. Cir. 1980) (approving the withholding of informant codes under Exemption 2 as “a
matter of internal significance in which the public has no substantial interest.”); Nation Magazine,
Wash. Bureau v. U.S. Customs Serv., 71 F.3d 885, 896 (D.C. Cir. 1995) (finding third-party
identifying information contained in law enforcement files “categorically exempt” from disclosure
under Exemption 7(C) absent showing of an overriding public interest). Mr. McLaughlin suggests
that disclosure is warranted to challenge his criminal prosecution, Pl.’s Opp’n at 3-4, but it is
established that the public interest in disclosure “does not include helping an individual obtain
information for his personal use” to overturn a conviction. Oguaju v. United States, 288 F.3d 448,
450 (D.C. Cir. 2002), vacated and remanded on other grounds, 124 S.Ct. 1903 (2004), reinstated,
378 F.3d 1115 (D.C. Cir. 2004).
        3
         Exemption 7(D) allows the withholding of records if their disclosure “could reasonably be
expected to disclose the identity of a confidential source” and, with respect to a law enforcement
investigation, the information the source supplied. 5 U.S.C. § 552(b)(7)(D).
        4
         The in camera submission has page 24 withheld in its entirety. See also Little Suppl. Decl.
¶ 29 (“Thus, Page 24 was withheld in its entirety[.]”).

                                                  -2-
but he has not met “ ‘the initial burden of pointing to specific information in the public domain [by

official disclosure] that appears to duplicate that being withheld.’ ” Wolf v. CIA, 473 F.3d 370, 378

(D.C. Cir. 2007) (quoting Afshar v. Dep’t of State, 702 F.2d 1125, 1130 (D.C. Cir. 1983)). Although

Mr. McLaughlin asserts that certain information, including the identities of coded informants, was

disclosed through testimony at a suppression hearing and “during the course of the mention by the

prosecution[’s] opening and closing arguments,” Pl.’s Opp’n at 2, he has not provided the page

numbers of the exhibits upon which he relies.5 These omissions are fatal to Mr. McLaughlin’s claim

because the Court can compel the government “to disclose only the ‘exact information’ to which the

source actually testified,” Davis v. U.S. Dep’t of Justice, 968 F.2d 1276, 1281 (D.C. Cir. 1992)

(quoting Dow Jones & Co. v. Dep’t of Justice, 917 F.2d 571, 577 (D.C. Cir. 1990)), or that which

the government officially acknowledged, Wolf, 473 F.3d at 378.

               In addition, the fact that Mr. McLaughlin may have obtained withheld information

from an unofficial source or by some other means, see Pl.’s Opp’n at 2, does not prevent DOJ from

invoking FOIA exemptions because unlike a “constitutionally compelled disclosure to a single

party,” Cottone v. Reno, 193 F.3d 550, 556 (D.C. Cir. 1999), a FOIA disclosure is “to the public as

a whole.” Stonehill v. I.R.S., 558 F.3d 534, 539 (D.C. Cir. 2009). Thus, “the fact that information

exists in some form in the public domain does not necessarily mean that official disclosure will not

cause harm cognizable under a FOIA exemption.” Wolf, 473 F.3d at 378 (citation omitted).

               Finally, Mr. McLaughlin asserts that the records should be reviewed “to determine

whether information relates to [a] Traffic Stop,” Pl.’s Opp’n at 3, but as a general rule applicable



       5
         Mr. McLaughlin’s opposition includes an 82-page attachment consisting of various
documents and a lengthy transcript. His directive to “see exhibit ( )” is simply unhelpful.

                                                -3-
here the identity of a FOIA requester and the purpose for the request is irrelevant to the FOIA

analysis. U.S. Dep’t of Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 770-71

(1989); Loving v. Dep’t of Defense, 550 F.3d 32, 39 (D.C. Cir. 2008). The Court therefore lacks

authority to review the records for Mr. McLaughlin’s particular purpose.

              For the foregoing reasons, the Court is satisfied that Defendant has released all

reasonably segregable records, except as to pages 23 and 24. The Court will order Defendant to

clarify in writing the status of pages 23 and 24 and, if appropriate, release any non-exempt

information to Mr. McLaughlin. A memorializing Order accompanies this Memorandum Opinion.



Date: November 4, 2009                                            /s/
                                                ROSEMARY M. COLLYER
                                                United States District Judge




                                               -4-